Title: III. To Le politique hollandais, 22 January 1782
From: Adams, John
To: Politique hollandais (newspaper)



Sir

22 January 1782


Page 21. The Abby Raynal Says “Les Habitants de Boston detruisirent, dans le Port meme, trois Cargaisons de Thé qui arrivoient d’Europe.”
As the opposition to the landing, and Consumption of the Tea and the Payment of the Taxes upon it, was the immediate occasion of this War, and all the vast Chain of great Events, which have succeeded, this Business ought to be Stated in great detail, and with the utmost Exactness, by any Writer who undertakes the History of the American Revolution. The History in question is very general, it is true, but it is humbly apprehended that this affair of the Tea ought to have been more particular. There is no Mention of any opposition to it, but in Boston, whereas the opposition was in reallity universal, throughout all America. Boston, New York, Philadelphia and Charlestown, conducted the opposition in concert.
Several Ships arrived at New York: the Inhabitants assembled to deliberate and determined that the Ships should return loaded as they were to London. The Consignees of the East India Company to whom the Tea was addressed, were informed that it was the universal Expectation of their fellow Citizens that they Should resign their appointments, which they did.
At Philadelphia, Several other Vessells arrived with Tea from the East India Company, consigned to distinguished Inhabitants of that City. Upon Similar assemblies of the People, and Similar Resolutions taken, the Consignees resigned and the ships returned to London.
Thus all the Tea ships, which had been to New York and Philadelphia were Seen Sailing up the River Thames, on their return in the Sight of the Nation a Spectacle which might have convinced the British Ministry of the total Impracticability of their pernicious Systems, if they had been men capable of Reflection, capable of Seeing the Character of the People of america, the State of the three Kingdoms, or that of Europe. But they were not.
At Charlestown, other Vessells arrived, the Inhabitants assembled there. The Result was, an agreement that the Tea should be landed, and Stored but none of it Sold. And this agreement was religiously observed, the Tea remaining in stores and Cellars, untill it was all spoiled.
At Boston, upon the arrival of the ships, the People met—applied to the Consignees to resign, who refused, relying upon the Protection of the army, which was then numerous in Boston, although there was none in N. York, Philadelphia or Charlestown. They applied to the owners and Masters of the ships, they were willing to return. But how to pass the Castle, where were a row of two and forty Pounders capable of Sinking the ships at a shot, and a British Garrison, to play them, and no Vessell suffered to pass, without a Certificate from the Governor. The Governor, Hutchinson was ap­plied to, he refused to give the Certificates. Thus no alternative remained, but for the Town of Boston to give over the opposition, basely betray their Brethren in New York, Philadelphia and Charlestown, and dastardly resign their Liberties and those of their Posterity, or take a decided step. They did not hesitate a Moment, upon this alternative, and the next Mornings Sun was Saluted, with the Fragrance of Bohea, Soucheng and Hysen, from every Part of the Harbour. This detail is indispensably necessary to show, that the opposition to the Tea was a national opposition,—and the storing of it in Charlestown, the obliging the Consignees to resign, the sending the ships back from Philadelphia and New York, and the Drowning of that in Boston were all national Acts done in concert between all the United Colonies, as really so as the raising an Army, Building a Navy, forming a Confederation, or declaring themselves independent, by Congress have been Since.
During the whole Time of the deliberations, concerning the Tea, there were constant Correspondences going on between Merchants, Lawyers, Statesmen and even the Artificers and Mechanicks, in Boston, New York, Philadelphia and Charlestown and, all other considerable Places on the Continent. The sentiments of the People were expressed in Gazettes, Pamphlets, and in the Resolutions of Towns, Cities and Smaller Circles; So that no Principle was adopted, no material Measure ventured on, untill the People knew each others Sentiments, from one End to the other of the Colonies.

I have the Honour to be

Our great Historian then does too much Honour to the Town of Boston, or too little to Charlestown Philadelphia and New York when he says “cette grand Ville avoit toujours paru plus occupée des ses droits que le Reste de L’Amerique.” The only Difference was this, the ministry had created a Crowd of worthless officers of Revenue in Boston, more than in other Cities—they had sent an army there to protect them—and they practiced more Tyranny there and consequently more resistance than any where: but the same Causes in all the other Cities, have ever produced the same Effects. 

I have &c

